Citation Nr: 1404568	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  11-18 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent prior to October 31, 2013, and in excess of 50 percent as of October 31, 2013, for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran had active service from August 1994 to December 1994, and from February 2003 to March 2004. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted a 30 percent rating for PTSD, effective January 25, 2010.  The Veteran appealed only the evaluation assigned.  In his substantive appeal, the Veteran indicated he did not want a hearing before the Board. 

In a November 2013 rating decision, the RO granted a 50 percent rating for PTSD, effective October 31, 2013.  The Veteran has not indicated that he is satisfied with the award of the 50 percent evaluation, and thus the appeal continues.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) 38 (claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation and such a claim remains in controversy where less than the maximum available benefit is awarded).

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to October 31, 2013, there is a lack of credible evidence that PTSD was manifested by occupational and social impairment with reduced reliability and productivity.

2.  As of October 31, 2013, PTSD has not been manifested by occupational and social impairment with deficiencies in most areas.

3.  The Veteran's service-connected disabilities consist of PTSD, rated 30 percent prior to October 31, 2013, and 50 percent as of October 31, 2013; tinnitus, rated as 10 percent disabling; and right ear hearing loss, rated noncompensable.  The Veteran has a combined rating of 40 percent prior to October 31, 2013, and has a 60 percent combined rating as of October 31, 2013.  

4.  The Veteran is not rendered unable to obtain or maintain substantially gainful employment as a result of his service-connected disabilities for any period.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent prior to October 31, 2013, and in excess of 50 percent as of October 31, 2013, for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2013).   

2.  The criteria for a TDIU rating have not been met for any period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant and his representative of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. §  5103(a), 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

A. 
Duty to Notify

The record shows that in a February 2010 VCAA notice letter, the Veteran was informed of the information and evidence necessary to warrant entitlement to the benefits sought on appeal.  The appellant was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The United States Court of Appeals for Veterans Claims (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  In this case, the RO provided VCAA notice to the Veteran prior to the rating decision on appeal.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.

Further, the notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The February 2010 letter covered these requirements.  

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

B. 
Duty to Assist

The Board finds that there has been compliance with the assistance provisions set forth in the law and regulations, to the extent possible.  The limitations in being able to comply with the duty to assist will be described below.  The record in this case includes service treatment records, VA treatment records, VA examination reports, Social Security Administration, and private medical records.  During the current appeal, VA provided the Veteran with two VA examinations in March 2010 and October 2013.  The Board finds that each of the examination reports is adequate, and the Veteran has not alleged that there are inadequacies with the examinations.

The October 2013 examination was completed in response to a September 2013 Board remand.  In that remand, the Board requested that VA schedule the Veteran for a VA examination and for the examiner to address the Veteran's service-connected PTSD and address whether the Veteran's service-connected disabilities alone preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  The examiner responded to the Board's requests.

The Board notes that the Veteran had reported he had been receiving treatment from Dr. Hassan Jabbour since May 2009.  VA attempted to obtain these records on four occasions.  Specifically, in February 2010, VA wrote a letter to Dr. Jabbour, asking him to provide VA with his treatment records pertaining to the Veteran.  In April 2010, VA wrote Dr. Jabbour another letter and asked him again to submit his treatment records pertaining to the Veteran.  VA also wrote to the Veteran in April 2010, telling him that Dr. Jabbour had not given VA the treatment records and asked the Veteran to obtain the records and submit them to VA.  In September 2010, VA wrote to Dr. Jabbour for a third time asking him to submit treatment records pertaining to the Veteran.  In April 2011, VA wrote a follow-up letter to Dr. Jabbour  It also wrote to the Veteran and informed him that Dr. Jabbour had not submitted the records and asked him to obtain and submit the records.  The Veteran did not comply with VA's request.  See 38 C.F.R. § 3.159(c)(1) (2013) (claimant must cooperate fully with reasonable efforts to obtain relevant records from non-Federal agency or department custodians).  

The Board notes that the Veteran has an obligation to cooperate in the development of evidence pertaining to his claims, and the failure to do so puts him at risk of an adverse adjudication based on an incomplete and underdeveloped record.  See Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005).  See also Wood v. Derwinski, 1 Vet. App. 190, 193(1991) (holding that the duty to assist is not a one-way street).

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant.

II. Increased Rating Legal Criteria and Analysis

Service connection for PTSD was granted in a May 2006 rating decision and assigned a 10 percent rating, effective May 13, 2005.  In January 2010, the Veteran submitted an informal claim for increase for PTSD.  In the July 2010 rating decision on appeal, the RO granted a 30 percent rating for PTSD.  The Veteran has appealed the evaluation assigned, stating that he warrants a higher rating for the service-connected disability.  As noted above, in a November 2013 rating decision, the RO increased the Veteran's evaluation to 50 percent, effective October 31, 2013.

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Under Diagnostic Codes 9411, which refers to the set of criteria under the General Rating Formula for Mental Disorders (General Formula) for mental disorders a set forth at 38 C.F.R. § 4.130.  The relevant evaluations are as follows:

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

The highest rating of 100 percent evaluation is warranted for total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The U.S. Court of Appeals for the Federal Circuit stated that an evaluation under § 4.130 is "symptom-driven" and that "a veteran may only qualify for a given disability rating under [this criteria] by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that 38 C.F.R. § 4.130 "requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

Global assessment of functioning (GAF) scores, which reflect the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health, are also useful indicators of the severity of a mental disorder.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  A GAF score between 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score between 31 and 40 is defined as "Some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-7 (1994).  A GAF score of between 51 and 60 is defined as "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id.  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 31, 1995).

The Court has held that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The RO has staged the Veteran's rating during the appeal period with 30 and 50 percent ratings.  

While a veteran's entire history is reviewed when making a disability determination, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Before the Board addresses whether the Veteran is entitled to higher ratings for PTSD during the appeal period, it will address the Veteran's credibility, as the facts in this case have called into question the truthfulness of the Veteran's statements.  As noted by the VA examiner in the October 2013 VA examination report, the Veteran has been inconsistent with his report of in-service stressors.  For example, in July 2004, the Veteran reported he had witnessed death first hand and that his unit had tried to kill him.  In September 2004, the Veteran's only in-service stressor that he reported was being exposed to chemicals and was worried about the relationship between current symptoms and chemical exposure.  However, in November 2004, he reported he was hit by a sniper and had three bullets in his vest.  In January 2006, VA wrote to the Veteran and asked him to provide more details regarding his witnessing death first hand and his unit trying to kill him.  The Veteran never responded.  When the Veteran underwent a VA examination in April 2006, he reported that his biggest stressor was being exposed to chemicals and that he saw soldiers who had lost limbs and body parts.  In other words, the Veteran had not reported the stressor of his unit trying to kill him or being hit by a sniper and having three bullets in his vest. 

Also, in a February 2004 questionnaire that the Veteran completed after his return from Iraq, he was asked if he had seen anyone wounded or killed or dead during his deployment.  He answered yes and that it was that of the "enemy."  (For positive answers, he was given choices of "Yes - coalition," "Yes - enemy" and "Yes - civilian.")  However, at the April 2006 VA examination, the Veteran reported seeing soldiers who had lost limbs and body parts when he was sent to be evaluated after being exposed to chemicals.  Thus, he now claimed that the wounded people he saw were fellow soldiers and not the enemy.  The October 2013 examiner noted that the Veteran subsequently reported that he had seen dead or seriously-wounded Iraqi children after an explosion.  This would seem to indicate that he saw civilians.  Regardless, the Veteran had not reported this stressor in the 10 years following his departure from Iraq.  The October 2013 examiner also noted that the Veteran had told a VA examiner earlier in October 2013 that he had PTSD because of "being shot at every day."

As demonstrated above, the Veteran's stressors have been inconsistent, which damages the Veteran's credibility.  Further evidence of inconsistent statements from the Veteran involves his allegation of having sustained a traumatic brain injury while in service.  For example, in 2005, the Veteran completed a Report of Medical History.  There, when asked if he had ever had or had then "A head injury, memory loss or amnesia," the Veteran checked no.  He checked yes to multiple questions on that form, and thus the Board concludes that he deliberately checked no for that question because he did not, in fact, have a head injury in service.  Subsequently, in April 2011, the Veteran began reporting that he sustained a head injury in service.  This is another inconsistent statement from the Veteran.  The Board accords significantly more probative value to the report of fact that the Veteran provided in 2005 than to his subsequent report of a head injury in 2011, as the 2005 statement was made in close proximity to the Veteran's service.

Lastly, at the October 2013 VA examination, the examiner noted that psychometric data collection had been attempted to help substantiate the Veteran's symptom self-report severity but that "multiple independent and embedded symptom validity markers were problematic for symptom amplification, which rendered these psychological test results in valid."  This is further evidence that the Veteran's report of facts lack accuracy.  As a result, the Board finds that the Veteran's report of symptoms has significantly lessened probative value, and it will apply such finding throughout the appeal period.

A. 30 percent rating

After having carefully reviewed the evidence of record, the Board finds the preponderance of the evidence is against an evaluation in excess of 30 percent prior to October 31, 2013, for PTSD.  The reasons follow.  

As noted above, because the Veteran's inconsistent statements have damaged his credibility and thus his allegations that his symptoms are worse than the evaluation assigned will be accorded significantly lessened probative value.  In order to warrant a 50 percent rating, the Veteran's disability picture must reasonably be indicative of occupational and social impairment with reduced reliability and productivity.  The list of symptoms involve a severity that contemplates speech issues, panic attacks, flattened affect, difficulty in understanding complex commands, impairment in memory, impaired judgment, impaired abstract thinking, disturbances in motivation and mood and difficulty in establishing and maintaining effective work and social relationships.  Prior to October 2013, the Veteran has been married to the same woman since 2001, and they have a child together.  It is clear from the VA treatment records that the Veteran's wife is very supportive of the Veteran.  She attends his treatment at VA both involving mental health and his substance abuse.  The Veteran has reported having one or two other children from a different partner, but has stated that he has relationships with the child or children.

The Board notes that the Veteran's substance abuse has not been attributed to PTSD by a medical professional or by the Veteran.  In fact, the Veteran admits to using this substance before he entered service.  

The Veteran began taking college classes in January 2012 and is working on getting his Associate's degree.  He has stated that school is going well and he is doing well in his classes.  In looking at specific medical records, there is a lack of comparable symptoms to those contemplated by the 50 percent rating.  For example, when the Veteran was seen by Dr. Jabbour, he stated the Veteran maintained good eye contact and that his speech was within normal limits.  The Veteran's thought processes were goal directed and logical.  He stated that the Veteran appeared depressed, anxious and restless.  These latter symptoms are contemplated by the 30 percent rating (depressed mood, anxiety).  At the time of the March 2010 VA examination, the examiner stated the Veteran was oriented to person, place, time and purpose.  His appearance, hygiene, and behavior were appropriate.  Eye contact was good, and affect and mood were depressed.  Communication, speech, and concentration were normal.  The Veteran denied panic attacks and reported being suspicious of others.  The Veteran denied delusions, hallucinations and suicidal and homicidal ideations.  The Veteran's thought processes normal and judgment and memory were intact.  The examiner stated the Veteran could think abstractly.  The symptoms the VA examiner listed the Veteran had would not warrant anymore than a 30 percent rating.  

The Board is aware that the March 2010 examiner described the Veteran as having "significant symptoms of PTSD."  The Board reiterates that symptoms based upon the Veteran's report are accorded lessened probative value.  For example, the March 2010 examiner wrote, "He is having difficulty establishing and maintaining effective work and social relationships as evidenced by his difficulty with his marriage."  The Veteran had told the examiner that his wife had taken out a restraining order on the Veteran and moved out with their daughter.  However, in reviewing all the evidence in the record, this fact is not reported at any other time.  The Veteran's wife was coming to VA regularly with the Veteran in 2011, and at no time was there an indication that she had moved out and subsequently moved back in to the house.  The 2011 records clearly indicate that the Veteran and his wife are living together.  Thus, the Board accords no probative value to that finding by the March 2010 VA examiner.  The VA examiner concluded that the Veteran could perform his own activities of daily living, had intermittent inability to perform recreation or leisure pursuits, understood simple and complex commands and was not a danger to himself.  Such symptoms are indicative of no more than a 30 percent rating.

A July 2011 VA treatment record shows findings that the Veteran had normal speech, appropriate behavior, calm mood and was oriented to person, place and time.  The examiner assigned a GAF score of 60, which is indicative of moderate symptoms, and is the highest number one can obtain before going into a GAF score that contemplates mild symptoms.  The examiner tested the Veteran for risk factors of hurting himself or others, and the Veteran responded "no" to each question.  The Veteran also underwent a depression screen in July 2011, which was found to be negative.  The denied of risk factors and the negative depression screen are a consistent pattern demonstrated throughout the VA treatment records in 2011 and 2012.  In October 2011, the was seen for his PTSD and depression, and the examiner noted that the Veteran was "doing fairly well."  The examiner noted that there were no hallucinations, delusions, thought disorder, suicidal ideations or homicidal ideations.  The examiner described the Veteran as exhibiting good impulse control and judgment and having insight.  In February 2012, the Veteran reported he was attending college "with no additional problems."  

In April 2012, the examiner noted that the Veteran was dressed appropriately with appropriate behavior.  His speech was "clear and concise."  The Veteran reported that he would get angry thoughts at times, but that he was using skills to deal with it.  The examiner noted that the Veteran's mood was appropriate and that he smiled at times.  In May 2012, the examiner noted that the Veteran had mild depression and anxiety and that the Veteran denied any hallucinations or homicidal/suicidal ideations.  The examiner assigned a GAF score of 55, which is indicative of moderate symptoms.  Two days later, the Veteran reported he was "doing fairly well."  He stated that he was concentrating in his school.  He noted he was majoring in collisions repair and refinishing technology.  In August 2012, the Veteran reported he was doing "fairly well" and had "no complaints."  In October 2012, the examiner stated that the Veteran was oriented times four and that his affect "appeared euthymic and was appropriate to topic."  He stated the Veteran's speech was normal and that thoughts were logical and goal directed without evidence of a thought disorder or delusions.  In December 2012, the Veteran again reported he was doing well.  Risk factors for suicide were negative.  A depression screen in April 2013 was negative.

The Board recognizes that there is evidence of more severe symptoms than described above, as reported by the Veteran.  Again, statements from the Veteran are accorded lessened probative value because of the inconsistent statements he has provided, as described above.  Both Dr. Jabbour and the March 2010 examiner assigned GAF scores of 40.  Such score contemplates impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  It is likely that such scores were assigned based upon what the Veteran reported to them, as both examiners made it clear that there were no issues with respect to reality testing or communication/speech.  In fact, both made clinical findings that would refute such facts.  Thus, it would appear that the scores were assigned based upon the Veteran's report of his own symptoms, which have been accorded lessened probative value.  Regardless, the Board considers the Veteran's entire disability picture, including GAF scores, the degree of occupational and social impairment, and symptoms that cause such impairment.  This includes the specific symptoms as observed by medical professionals which have consistently shown to be mild to moderate.  As such, in viewing the evidence of record in its entirety, the Board finds that the Veteran's overall disability picture continues to most closely approximate that contemplated by the 30 percent evaluation for the period prior to October 2013.  Accordingly, the Board finds that a disability rating in excess of 30 percent is not warranted for this period of time.  38 C.F.R. §§ 4.3, 4.7.

B. 50 percent rating

The RO assigned the Veteran a 50 percent rating as of the date of the October 2013 VA examination.  The issue before the Board does not involve whether the RO was correct in assigning that rating but rather whether the evidence establishes that an evaluation in excess of 50 percent is warranted.

After having carefully reviewed the evidence of record, the Board finds the preponderance of the evidence is against an evaluation in excess of 50 percent as of October 31, 2013, for PTSD.  In reviewing the evidence of record, particularly the October 2013 VA examination report, the Board does not find that the Veteran's disability picture is characterized by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The examiner made a specific finding that the Veteran's disability did not cause complete inability to interact with others or reasonably maintain employment/education goals.  She noted that while the Veteran complained of some difficulties focusing on his education setting, he reported he anticipated receiving his degree and then using it to establish his own automotive collision/repair/ customization shop.  She essentially concluded that the evidence established that the Veteran's disability picture was indicative of reduced productivity and reliability, which falls squarely under the 50 percent rating criteria.

There is no competent and credible evidence of the Veteran meeting the level of severity of the types of symptoms contemplated under the 70 percent rating criteria.  The Veteran has reported suicidal ideation here and there, but has denied such fact more often than he has reported it.  Even accepting such fact as true, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Thus, this outlier clinical finding is contemplated by his current ratings.  

C. Extraschedular Consideration & Conclusion

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

Turning to the first step of the extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, for the entire rating period, the Veteran's PTSD has been manifested by passive suicidal ideation, anxiety, anger outbursts, startled response, hypervigilance, disturbing dreams, sleep impairment, and a decreased ability to form and maintain social and familiar relationships.

These symptoms and impairments are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  The credible symptoms are specifically contemplated by the criteria discussed above, including the effect on the Veteran's daily life.  In the absence of exceptional factors associated with an acquired psychiatric disorder, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. 

In reaching the above conclusions regarding the degree of occupational and social impairment, the Board has considered all the Veteran's psychiatric symptoms and impairment, whether or not the symptom is specifically listed in the rating criteria, considering such symptoms as "like or similar to" the symptoms in the rating criteria.  See Mauerhan, 16 Vet. App. at 442 (stating that the symptoms listed in VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and that, without those examples, differentiating between rating evaluations would be extremely ambiguous); Vazquez-Claudio, 713 F.3d at 116-17 (the rating criteria under § 4.130 is "symptom-driven" and "a veteran may only qualify for a given disability rating under [this criteria] by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").

For all the reasons described above, the Board finds that evaluations in excess of 30 percent prior to October 31, 2013, and in excess of 50 percent as of October 31, 2013, for PTSD are not warranted.  In view of the denial of evaluations in excess than those assigned by the RO, the Board does not find that the evidence establishes staged ratings are warranted.  See Hart, supra.  The preponderance of the evidence is against the claims for evaluations in excess of 30 percent and 50 percent, and there is no doubt to be resolved.

III. TDIU Criteria & Analysis

A TDIU claim is an alternative way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 116, 118 (1994).  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

A TDIU rating may be assigned when the disabled veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  Id. at 363.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. 
§ 4.3.

In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

In this case, the Veteran contends that he cannot secure or maintain employment due to his service-connected PTSD.  See VA Form 21-8940, Veteran's Application for Increased Compensation Based Upon Unemployability.  The Veteran has not claimed that his tinnitus or hearing loss has impacted his ability to work.  On the VA Form 21-8940, the Veteran stated he had left his most recent job because of his PTSD.  However, he told Dr. Jabbour that he had been laid off, which was confirmed by that employer (the employer stated that the Veteran stopped working because of a reduction in force).  

The evidence shows that the Veteran graduated high school and has at least 2 years of college.  As of 2012/2013, he was working on his Associate's Degree in Automotive Collision and Custom Repair so that he could own his own shop.  Prior to working for the key manufacturer in 2008, the Veteran worked in maintenance and security, as a diesel engine assembly person, and a "set up" technician.

After a review of all the evidence, lay and medical, the Board finds that the preponderance of the evidence is against a finding that entitlement to a TDIU rating is warranted for any period.  Prior to October 31, 2013, the Veteran does not meet the regulatory schedular rating requirements of 38 C.F.R. § 4.16(a) for consideration of a TDIU rating because his combined disability rating is 40 percent.  However, as of October 31, 2013, he has a combined rating of 60 percent.  As noted above, disabilities from common etiology may be used to meet the one disability ratable at 60 percent.  The Veteran incurred his tinnitus and PTSD from his service in Iraq, and the Board finds that resolving doubt in the Veteran's favor, they are from the common etiology.  

As to the period prior to October 31, 2013, a TDIU rating may also be assigned pursuant to the procedures set forth in 38 C.F.R. § 4.16(b) for veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Rating boards are required to submit to the Director, Compensation and Pension Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  The Court has clarified that, where a claimant does not meet the schedular requirements of 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to the Compensation and Pension Director for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

In this case, the Veteran has a high school education, two years of college and is working on his Associate's Degree in automotive collision.  In the VA Form 21-8940, he stated he had last worked in October 2008 for a key manufacturer and that he left that job because of his disability.  As noted above, the Veteran had told Dr. Jabbour that he had been laid off, which was confirmed by the employer.  Thus, the Veteran inaccurately reported the basis for his leaving that job.  The evidence shows that subsequently the Veteran got a job working at a restaurant in 2010, but quit because of problems with pain while standing, which is evidence that tends to show that his difficulty working involved a non-service-connected disability.

In Dr. Jabbour's May 2009 letter, he made no finding regarding whether the Veteran was unable to obtain and maintain gainful employment.  In the March 2010 VA examination report, the examiner, when assessing the Veteran's PTSD symptoms, stated that such symptoms "may interfere with employment."  She did not indicate what that meant, and such statement can also indicate that the Veteran's disability "may not" interfere with employment.  In other words, the opinion is speculative and is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  In the October 2013 VA examination report, the examiner made a specific finding that the Veteran's PTSD was not severe enough to cause the inability to maintain employment.  She noted that the Veteran was working on his Associate's Degree with the anticipation of receiving the degree in 2015 and then opening his own shop.  While the examiner did not address the Veteran's tinnitus, again, the Veteran had made no allegation throughout the appeal period that any other service-connected disability impacts his employability.  

While the Veteran claims that he cannot work because of PTSD, the Board accords his allegation significantly lessened probative value due to the Veteran's report of inaccurate facts throughout the appeal period.  Additionally, the Board accords more probative value to the October 2013 VA examiner's determination that the Veteran's PTSD was not severe enough to cause the inability to reasonably maintain employment.  She had the opportunity to examine the record and evaluate the Veteran and thus made an informed opinion.  The Board finds that there is a lack of credible evidence that the Veteran's PTSD symptoms cause the inability to obtain and maintain gainful employment.  The fact that the Veteran is able to go to school and concentrate on his glasses tends to show that he has the ability to obtain and maintain gainful employment. 

For these reasons, the Board finds that the weight of the credible evidence demonstrates that the criteria for a TDIU rating have not been met or more nearly approximated for any period.  As the preponderance of the evidence is against this claim, the benefit of the doubt rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an evaluation in excess of 30 percent prior to October 31, 2013, and in excess of 50 percent as of October 31, 2013, for PTSD is denied.

Entitlement to a TDIU rating is denied.



____________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


